NUMBER 13-17-00525-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


ARTURO LUNA JR.,                                                                           Appellant,

                                                        v.

THE STATE OF TEXAS,                                                                         Appellee.


                       On appeal from the 398th District Court
                             of Hidalgo County, Texas.


                            MEMORANDUM OPINION
              Before Justices Benavides, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Benavides

        The State charged appellant Arturo Luna Jr. with one count of aggravated sexual

assault of K.G.P.,1 a child under the age of six, a special first-degree felony, and two

counts of injury to a child, K.G.P. and L.M.P., causing serious bodily injury, a first-degree



        1 We use K.G.P. and L.M.P. as an alias to protect the minor’s identity. See TEX. R. APP. P. 9.8
cmt. (“The rule does not limit an appellate court’s authority to disguise parties’ identities in appropriate
circumstances in other cases.”).
felony. See TEX. PENAL CODE ANN. §§ 22.021(a)(2)(B), 22.04(e) (West, Westlaw through

2017 1st C.S.).

       At a trial on the merits, the State put on multiple witnesses against Luna, including

the mother of the children, the children’s maternal grandparents, the doctor who treated

both children at the hospital, as well as the investigators that took two statements from

Luna where he admitted to hitting and punching the children. The jury found Luna guilty

of all three counts and the trial court sentenced him to twenty-five years’ imprisonment on

count one, the aggravated sexual assault, and ten years’ imprisonment on counts two

and three, the injury to a child, in the Texas Department of Criminal Justice–Institutional

Division.   Luna’s court-appointed appellate counsel has filed an Anders brief.         See

Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                     I.     ANDERS BRIEF

       Pursuant to Anders v. California, Luna’s court-appointed appellate counsel has

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of error upon which an appeal can be predicated. See id. Counsel’s

brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)


                                             2
(en banc).

        In compliance with High v. State and Kelly v. State, Luna’s counsel carefully

discussed why, under controlling authority, there is no reversible error in the trial court’s

judgment. See High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978);

Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014).                       Luna’s appellate

counsel also notified this Court that he: (1) notified Luna that he has filed an Anders brief

and a motion to withdraw; (2) provided Luna with copies of both pleadings; (3) informed

Luna of his rights to file a pro se response,2 review the record preparatory to filing that

response, and seek discretionary review if we conclude that the appeal is frivolous; (4)

provided Luna with a copy of the appellate record; and (5) informed Luna that the pro se

response, if any, should identify for the Court those issues which he believes the Court

should consider in deciding whether the case presents any meritorious issues. See

Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; see also In re Schulman, 252

S.W.3d at 409 n.23. Luna did not file a pro se response.

                                      II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). A court of appeals has two options when an Anders brief is filed. After

reviewing the entire record, it may: (1) determine that the appeal is wholly frivolous and



        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” See In re Schulman, 252 S.W.3d 403, 407 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
issue an opinion explaining that it finds no reversible error; or (2) determine that there are

arguable grounds for appeal and remand the case to the trial court for appointment of

new appellate counsel. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005). If the court finds arguable grounds for appeal, it may not review those grounds

until after new counsel has briefed those issues on appeal. Id.

       We have reviewed the entire record and counsel’s brief, and we have found

nothing that would arguably support an appeal. See id. at 827–28 (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

There is no reversible error in the record. Accordingly, the judgment of the trial court is

affirmed.

                                 III.   MOTION TO WITHDRAW

       In accordance with Anders, Luna’s attorney has asked this Court for permission to

withdraw as counsel for appellant.       See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffrey v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.          To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Luna and advise him of his right to file


                                              4
a petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman,

252 S.W.3d at 412 n.35; Ex Parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the judgment of the trial court.

                                                                             GINA M. BENAVIDES,
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of February, 2019.




        3   No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals, see id.
R. 68.3, and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4. See id.
R. 68.4.
                                                       5